IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,919-01


                           EX PARTE BARRY DEMINGS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1165072-A IN THE 263RD DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine and sentenced to 180 days’ incarceration in the County Jail. Applicant did not appeal the

conviction.

        Applicant contends that newly discovered laboratory analysis in this case reflects that he did

not possess any cocaine.

        The State and trial court agree that Applicant is entitled to relief. Applicant’s claim is

supported by the habeas record. Applicant is entitled to relief. Ex parte Mable, 443 S.W.3d 129
                                                                                                  2

(Tex. Crim. App. 2014).

       Relief is granted. The judgment in Cause No. 1165072 in the 263rd District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 17, 2015
Do not publish